Citation Nr: 0204432	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  00-17 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a compensable rating for the service-connected 
bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1967 to April 1970 and from July 1970 to March 
1976.  He also served on active duty for training in the 
United States Army Reserve from December 1978 to June 1979.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg Regional Office (RO).  
The Board remanded the case in July 2001 for additional 
development of the record.

The Board notes that in August 2001, the veteran submitted a 
statement indicating that he no longer wanted a hearing 
conducted at the RO with regard to his claim for a 
compensable rating for bilateral hearing loss.


FINDINGS OF FACT

1.  VA audiological examinations in July 1998, June 2000 and 
November 2001, revealed Level I hearing acuity in both ears.

2.  No pertinent audiological data of record shows greater 
bilateral hearing impairment than was found on VA 
examinations in July 1998, June 2000 and November 2001.

3.  There is no evidence that the schedular standards are 
inadequate to compensate average impairment in earning 
capacity attributable to bilateral hearing loss.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for bilateral 
hearing loss are not met, and there is no basis for referral 
for extraschedular consideration.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. §§ 3.321(b), 4.85, Diagnostic Code 6100 
(1998) and (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2001).  It 
provides duties of notice and assistance to claimants for VA 
benefits, but provides that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001.  The provisions of these regulations apply 
to any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of amendments relating to claims to reopen 
previously final claims, not here relevant.  See 66 Fed. Reg. 
45620 (August 29, 2001); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  Although these regulations have not been 
specifically considered by the RO, there is no prejudice to 
the appellant in the Board's consideration of them in the 
first instance.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  The regulations do not provide any substantive 
rights of notice or assistance beyond those provided by the 
VCAA.

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim have been 
properly developed.  The Board finds that VA's statutory duty 
to inform and assist the veteran in the development of his 
claim has been satisfied under the circumstances presented in 
this case.  The veteran has been provided VA examinations 
with regard to his claim.  Those audiometry examinations of 
record are fully sufficient to evaluate the level of his 
hearing impairment over the time pertinent to the issue on 
appeal.  The veteran has been specifically notified 
concerning what type of evidence is necessary with respect to 
his claim.  There is no indication of any additional records 
that the RO failed to obtain.  Further, he has been notified 
in the rating decisions, the statement of the case (SOC), 
supplemental statements of the case (SSOC) and associated 
notice letters, of the evidence needed to substantiate his 
claim.  The Board concludes that the discussions in the 
rating decisions, SOC, SSOC's and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claim and complied with VA's notification 
requirements.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  VA has satisfied its duties to inform and assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.


II.  Increased Rating

The veteran has established service connection for bilateral 
hearing loss.  It has been evaluated as noncompensable.  The 
veteran submitted his claim for a compensable rating for the 
service-connected bilateral hearing loss in April 1998.  He 
contends that his bilateral hearing loss is more disabling 
than currently evaluated because he is unable to hear when 
conversing, speaking on the telephone and watching 
television.  He also asserts that he works around noisy 
machines and is unable to hear information over the public 
address system and to hear his coworkers.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

The veteran's bilateral hearing loss disability is rated 
under Diagnostic Code 6100.  During the pendency of this 
appeal, regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, including the rating criteria 
for evaluating a hearing loss disorder.  This amendment was 
effective June 10, 1999.  See 64 Fed. Reg. 25,202 through 
25,210 (May 11, 1999).  Pursuant to VAOPGCPREC 3-2000, where 
a regulation is amended during the pendency of an appeal, the 
Board must first determine whether the amended regulation is 
more favorable to the claimant than the prior regulation, 
and, if it is, the Board must apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change, and the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.

The new regulations changed the diagnostic code number 
assigned to hearing loss, assigning a single diagnostic code, 
6100, for hearing loss.  Under the old criteria, the 
diagnostic code for hearing loss could range from 6100 to 
6110, depending upon the degree of loss.  However, while all 
hearing loss disability is now assigned the single diagnostic 
code of 6100, the criteria for evaluating hearing loss did 
not change.  In other words, the criteria still provide for 
assigning a rating from noncompensable to 100 percent, 
although under a single diagnostic code.  Accordingly, this 
change in the rating schedule is not more or less beneficial 
to the appellant.  There is no prejudice to him in 
considering the new regulations, because they are 
substantively the same as the old regulations with respect to 
the method of determining the degree of hearing loss and 
assigning a rating.

The new regulations did add two new provisions, 38 C.F.R. § 
4.86(a) and (b), permitting consideration of additional 
factors in evaluating hearing loss disability that cannot 
always be accurately assessed under the old regulations.  
These new provisions are designed to evaluate the level of 
impairment when speech discrimination testing may not reflect 
the severity of communicative functioning difficulty.  See 64 
Fed. Reg. 25,202, 25,203 (May 11, 1999).

The first new provision, that of 38 C.F.R. § 4.86(a), 
indicates that if puretone thresholds in the specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.

Otherwise, the severity of a hearing loss disability is 
determined by applying the criteria set forth at 38 C.F.R. § 
4.85 (1998) and (2001).  Under these criteria, evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  See 38 
C.F.R. § 4.85 (1998) and (2001).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness. 38 C.F.R. § 4.85 (1998) and (2001).  
To evaluate an individual's level of disability, Table VI is 
used to assign a Roman numeral designation for hearing 
impairment based on a combination of the percent of speech 
discrimination and the pure tone threshold average.  38 
C.F.R. § 4.85(a) (1998); 38 C.F.R. § 4.85(b) (2001).  Table 
VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment for each ear.  38 C.F.R. § 4.85(b) (1998); 38 
C.F.R. § 4.85(e) (2001).

The veteran underwent a VA audiology examination in July 
1998.  This examination revealed an average pure tone 
threshold at 1000, 2000, 3000, and 4000 hertz of 39 decibels 
in the right ear and 41 decibels in the left ear, with speech 
recognition ability of 96 percent in the right ear and 94 
percent in the left ear.  This corresponds to a level I 
hearing in both the right and left ears.  38 C.F.R. § 4.85, 
Table VI (1998).  The revised regulations were not in effect 
at this time, so the new provisions of 38 C.F.R. § 4.86 are 
not for consideration.  Under Table VII, a designation of 
level I hearing in each ear yields a noncompensable 
evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100 (1998).

On the VA audiology examination in June 2000, the average 
pure tone threshold at 1000, 2000, 3000, and 4000 hertz was 
36 decibels in the right ear and 40 decibels in the left ear, 
with speech recognition ability of 94 percent in the right 
ear and 92 percent in the left ear.  It was noted that word 
recognition testing was conducted in quiet and louder than 
conversational level of speech and will not accurately 
reflect the veteran's real world communications performance.  
It was indicated that testing was reliable.  The audiological 
findings correspond to a level I hearing in each ear. 38 
C.F.R. § 4.85, Table VI (1998) and (2001).

On the VA audiology examination in November 2001, the average 
pure tone threshold at 1000, 2000, 3000, and 4000 hertz was 
39 decibels in the right ear and 41 decibels in the left ear, 
with speech recognition ability of 100 percent each ear.  It 
was indicated that speech reception thresholds were 
consistent with pure tone thresholds and word recognition 
ability was excellent bilaterally.  This corresponds to a 
level I hearing in each ear.  38 C.F.R. § 4.85, Table VI 
(1998) and (2001).  

Under Table VII, a designation of level I in each ear yields 
a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic 
Code 6100 (1998) and (2001).  The veteran does not meet the 
criteria of 38 C.F.R. § 4.86(a) or (b) (2001).

In August 2001, the veteran raised the issue of entitlement 
to a compensable rating on an alternative, extraschedular 
basis.  

While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it does have 
the jurisdiction to address the issue if it is related to the 
issue on appeal and has been raised by the appellant or 
implicated by the evidence.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In a precedent opinion of VA's General Counsel, it was held 
that (1) the Board is required to address the issue of 
entitlement to an extraschedular evaluation only where that 
issue is expressly raised by the claimant or in cases in 
which there is evidence of exceptional or unusual 
circumstances; (2) when the issue arises in the context of a 
claim for an increased rating, the Board has jurisdiction to 
consider the issue; (3) the Board is not precluded from 
issuing a final decision on the issue of increased rating and 
remanding the extraschedular rating issue to the RO; and (4) 
where the claim for an extraschedular evaluation has been 
raised, but the record contains no evidence that would render 
the claim plausible, the Board may, subject to the 
considerations expressed in VAOPGCPREC 16-92 and Bernard v. 
Brown, determine that referral for extraschedular evaluation 
is not warranted.  See VAOPGCPREC 6-96.  The Board is bound 
by General Counsel precedent opinions. See 38 U.S.C.A. § 
7104(c) (West 1991).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b) (2001).  
There is no evidence that shows such an exceptional or 
unusual disability picture that would render the schedular 
criteria inadequate to measure average earning capacity 
impairment.  The veteran has asserted that his hearing loss 
disability results in marked interference with his 
employment.  The record indicates that he is employed at the 
U.S. Postal Service.  He contends that he works around 
machinery and that he frequently cannot hear messages over 
the public address system.  He asserts that he has daily 
difficulty in hearing when there is increased distance 
between himself and the person to whom he is talking.  He has 
not indicated that he is unable to perform his job duties.  
In this case, there is no evidence that the veteran's hearing 
loss disability has interfered with employment in a way not 
contemplated by the rating schedule, nor has it resulted in 
frequent hospitalizations.  There is no earning capacity 
impairment alleged as due exclusively to the service-
connected disability, nor have frequent hospitalizations for 
the disability been asserted or demonstrated.  In short, 
there is no evidence that the rating schedule is inadequate 
to compensate the average earning capacity impairment 
resulting from impaired hearing.  

The clear preponderance of the evidence is against the 
veteran's claim.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A compensable rating for the service-connected bilateral 
hearing loss is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

